DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 are pending 
Claims 2-4 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1 and 5-13 are  under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of German Application No. DE10 2017 127 865.6 filed on 11/24/2017. 

Election/Restrictions
Applicant’s election of compound FSE-20, namely, icosyl (2E)-3-( 4-hydroxy-3-methoxyphenyl)prop-2-enoate in the reply filed on 05/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since compound FSE-20 appears free of the prior art, the species election is broadened to compounds as recited in claim 9.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snook et al. (Characterization and Quantitation of Hexadecyl, Octadecyl, and Eicosyl Esters of p-Coumaric Acid in the Vine and Root Latex of Sweetpotato [Ipomoea batatas (L.) Lam.], J. Agric. Food Chem., 1994, 42, pp. 2589-2595).
Snook et al. teaches esters of p-Coumaric Acid as extracted from the vine and root latex of sweet potato (see abstract).  Snook et al. teaches eicosanyl (E)-p-coumarate, which reads on icosyl (2£)-3-( 4-hydroxyphenyl)prop-2-enoate as recited in claim 9 (see Table 1).  The compounds disclosed by Snook et al. would not be precluded from the intended uses as recited in claims 5-13.
Therefore, the reference is deemed to anticipate the instant claims above.

Conclusion
Claims 1 and 5-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628    
/SAVITHA M RAO/Primary Examiner, Art Unit 1629